DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 40-68 are pending with claims 40-59 under examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 40-59 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder et al. (US Patent No. 5,303,141), hereinafter Batchelder, in view of Khoshnevis (US Patent No. 8,568,121).
Regarding claims 40, 51-52, and 58, Batchelder discloses a printer for printing a 3D object (abstract) comprising: (a) an extrusion assembly (12) including an actuator (22) and extruder configured to output build material to build an object (4:37-4:65); 
(b) a controller (5:40-5:58) configured to control the actuator (4:59-4:65; 5:40-5:42; 6:36-6:61) as to supply the build material in order to the extruder based on an input control value (5:40-5:58 describes controlling the cylinder 22 as additionally in claim 58) and 
(c) control the printer to heat and output the build material (Fig. 1a; 5:13-5:39 describes the heating of the build material to a range of temperatures based on the material selected) based on an “input control value” (further explained below), and 
the controller having a memory (48) (5:56-5:58) storing instructions thereon for printing the object with a “look up table” (11:10-11:46 describes the conversion of the bitmapped data into “vectors” which would represent “input control values” that are stored in the memory and used by the software in being completed by the printer), with the parameters including properties of the build material (11:35-11:40) and the properties of the extruder (14:34-14:46); and
(d) a processor (5:40-5:47) configured to control the extrusion assembly to dispense build material based on the input control value stored in a look up table (14:34-14:46 describes such an algorithm using a feedback sensor); 
where the input control value is based on a hydraulic capacitance (7:53-8:51 mentions capacitive detection devices for the material as one of the sensors used as feedback sensors as further described in 10:11-10:25), and hydraulic resistance of the extruder (10:44-10:61) in a melting zone of the printer, and as illustrated in Fig. 1A, occurs ‘remote’ to the printer nozzle, with the controller and memory linked as shown in Fig. 1A, as in claim 51. 
Additionally, 10:62-11:10 also discusses further sensors used to detect the hydraulic resistance of the material as it specifically involves measuring the pressure of the material within the nozzle or extrusion assembly; this “constriction of flow” is represented by what would be considered a “hydraulic resistance value” under the broadest reasonable interpretation of the claims. 
Batchelder does not explicitly disclose that the value is measured at a location of the extrusion assembly relative to a melting zone. However, Khoshnevis discloses a similar system to Batchelder above in that both are extrusion systems, and Khoshnevis further discloses that there is a sensor used to sense the flow of material within the extrusion channel (Khoshnevis, 7:35-8:5;8:38-9:18; Figs. 5A, 7-8). One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the sensor of Khoshnevis into the nozzle of Batchelder above as to further regulate the flow of material through the nozzle in Batchelder above as this would provide the advantages as discussed in Khoshnevis, 3:4-3:15. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the nozzle has a sensor incorporated within, as disclosed by Khoshnevis, as a modification to the nozzle of Batchelder above as to result in the system as is claimed.   
Regarding claims 41 and 53, Batchelder/Khoshnevis discloses the subject matter of claims 40/52 above, and further discloses the input control value controlling the actuator is based on a target output flow from an outlet end of the extruder (10:44-10:61 describes the use of a feedback sensor based on this value as to control the system’s output flow from the extruder; 5:27-5:39 describes the air used to force the material from the output).  
Regarding claims 42 and 54, Batchelder/Khoshnevis discloses the subject matter of claim 40, and further discloses a hydraulic resistance is detected at the exit (corresponding to the third resistance as recited in the claim)(Batchelder, 10:44-10:61). These claims only positively require “one or more” of the options as listed, and it seems that this cited one above most closely reads upon the third resistance as limited in claims 42 and 54. 
However, the “first resistance” and the “second resistance” represent the material at different locations of the melting zone, and as such, they could be viewed as located immediately adjacent the “third resistance” location point in the BRI of the claims. “Hydraulic resistance” can clearly be measured using a gauge as in Batchelder, 11:3-11:10. 
Regarding claim 43, Batchelder/Khoshnevis discloses the subject matter of claim 42, and further discloses that the hydraulic resistance of the material is based on measuring a pressure within the extrusion assembly at a set temperature at a constant rate of influx of the material (Batchelder, 10:44-10:61 and 11:3-11:10 measures the pressure at the outlet as in option 2, as listed in claim 43). 
Regarding claims 44 and 55, Batchelder/Khoshnevis discloses the subject matter of claims 40 and 52, and further discloses what is interpreted as the use of a feedback sensor involving the “second capacitance” of the material as is claimed which reflects the capacitance of the material in the melting zone (Batchelder, 10:11-10:25). 
Regarding claim 45, Batchelder/Khoshnevis discloses the subject matter of claim 44, and further discloses the measurement of a deposited line width (Batchelder, 7:43-8:6) as to change the instructions in the input control value (Batchelder, 8:8-8:51). Additionally, as described in Batchelder, 5:59-6:6, referring back to 5:6-5:10, it is described that the “extrudate swells” (becomes larger in size than the orifice) and thus, the feedback system works as in Batchelder, 7:43-8:6 above based on a “characteristic of the extruded bead.”
Regarding claim 46, Batchelder/Khoshnevis discloses the subject matter of claim 40, and further discloses that the controller controls the conduit from the reservoir of building material to the extruder, or the actuator (22) (Batchelder, 5:27-5:58).  
Regarding claims 47 and 56, as is discussed in MPEP 2115, the inclusion of a material or article worked upon by a structure being claimed does not impart patentability to the claims. In this case, the extruder as disclosed by Batchelder/Khoshneveis is described as using metal “fibers” and a binder material (Batchelder, 7:29-7:35 and 6:62-7:11 describe the material used for the metal and binder, with the later section referring back to the above earlier section). As such, there does not appear to be a structural difference between the claimed apparatus and the prior art apparatus disclosure. The difference in the material does not result in a structural change to the printer. The melting zone is discussed in Batchelder, 5:13-5:25. 
Regarding claims 48 and 57, Batchelder/Khoshnevis discloses the subject matter of claims 40/52 and further describes a nozzle heater (26) (Batchelder, 5:13-5:25) as is claimed. 
Regarding claim 49, Batchelder/Khoshnevis discloses the subject matter of claim 40, and further discloses (Batchelder, Fig. 1b; 4:66-5:10) a stainless steel structure which inherently provides friction to the material within along the interior walls of the structure up to the orifice, as an extrusion head. 
Regarding claims 50 and 59, Batchelder/Khoshnevis discloses the subject matter of claims 40 and 52, and further discloses that the controller (Batchelder, 7:53-8:6) is configured to receive a measurement of the extrusion assembly during printing, and adjust the control value (Batchelder, 13:60-13:65) based on at least one of a measurement of a flow, pressure, or a line width (Batchelder, 7:47-8:6; 8:7-8:23) as is claimed. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 40-59 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742